August 24, 2007


Mr. O. Rey Rodriguez
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, TX 75201
Mr. James A. Rasmussen
Rasmussen Law Office
1101 Scott Avenue, Suite 17
Wichita Falls, TX 76307-8185

RE:   Case Number:  06-0677
      Court of Appeals Number:  02-05-00203-CV
      Trial Court Number:  CCL-634-04-E

Style:      BOBBY ELLEDGE D/B/A ELLEDGE CONSTRUCTION COMPANY AND/OR ELLEDGE
      CONSTRUCTION COMPANY
      v.
      FRIBERG-COOPER WATER SUPPLY CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lori Bohannon  |
|   |Ms. Stephanie      |
|   |Robinson           |